DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the step wise transition of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 17 is objected to because of the following informalities: “each cross section area” should be corrected to -- each of said cross sectional areas --.  There is no indefiniteness rejection as it is understood what is being claimed, it just could be clearer. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 11, 13, 14, 15, 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 11, 14, 15, 24, and 25, the term “generally aligned” in claim 25 is a relative term which renders the claim indefinite. The term “generally aligned” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The applications show something that is not aligned. It cannot be ascertained how out of alignment something could be to meet applicants’ limitations of “generally aligned” when the applicants themselves have shown something that is not aligned as there are tapers and steps due the threads and transition. The specification does not cure this deficiency. 
In re claim 10, the limitation is unclear. It appears that instead of using “other than” the applicant should use – in addition to – since the claim already includes the transition portion, and then appears to exclude it, which is unclear and indefinite. 
In re claims 9 and 13, the segment being angled downward when in a dispensing configuration is indefinite. These nozzles can dispense in all sorts of directions. If a user were to dispense into a container above their shoulders, the nozzle would no longer be downward, instead it would be upward. The applicant should rewrite the claim to state its angle in relation to the other components not some undefined user position. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, 9-11, 17-18, 21-22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benscoter (2015/0007907).
In re claim 1, Benscoter discloses a fluid dispensing nozzle system (all of figs.1-2) comprising: 
a nozzle body (1) including a fluid path (fluid path from threaded end to spout shown in fig.2) therein; 
a fluid valve (para.34 “poppet valve”, 30) positioned in said fluid path and configured to selectively prevent or allow a flow of fluid through said fluid path; 
a manually operable actuator (4) operatively connectable to said fluid valve; and 
a spout (9 and 10) coupled to said nozzle body and having a cavity (flow path defined within the body of these elements 9 and 10) to allow fluid flowing through said fluid path to pass through said spout, said spout including 
a first segment (far right end of 10 shown in fig.2) having a first cross sectional area at at least a portion thereof and 
a second segment (9) having a second cross sectional area at at least a portion thereof that is different than said first cross sectional area (fig.2), and 
wherein said first segment has transition portion (left tapered section of 10 as shown in fig.2) which transitions along a length thereof from said first cross sectional area at one end thereof to said second cross sectional area at a second opposite end thereof (fig.2), 
wherein said first segment is made of a separate piece of material than said second segment (fig.2, para.41).
In re claim 2, Benscoter discloses the system of claim 1 wherein said first segment is a single unitary seamless piece of material (10 is shown as a single piece), and wherein said second segment (9 is shown as a single piece connected with the first segment) is a single unitary seamless piece of material.
In re claim 7, Benscoter discloses the system of claim 1 wherein said first segment is positioned upstream relative to said second segment relative to a direction of flow of fluid through said nozzle (fig.2), and wherein said first cross sectional area is greater than said second cross sectional area (fig.2).
In re claim 9, Benscoter discloses the system of claim 1 wherein said second segment has said second cross sectional area along generally an entire length thereof (fig.2 it appears uniform), and wherein an end portion of said second segment is angled downwardly relative to a base portion of said nozzle when the nozzle is in a dispensing configuration (fig.2).
In re claim 10, Benscoter discloses the system of claim 1 wherein said transition portion, said first segment at locations other than said transition portion, and said second segment each have a generally circular inner cross section at said at least a portion thereof (figs.1-2, 12).
In re claim 11, Benscoter discloses the system of claim 1 wherein a bottom of inner cross sections of the first segment, the transition portion, and at least part of the second segment are generally aligned (the scope of this claim cannot be ascertained, Benscoter shows a small tapered step up which applicants state is ok to still meet generally aligned so then this claim is met, however it really cannot be ascertains how unaligned something can be to meet “generally aligned” as claimed by applicants.).
In re claim 17, Benscoter discloses the system of claim 1 wherein each cross sectional area is a cross sectional area of said cavity (fig.2).
In re claim 18, Benscoter discloses the system of claim 1 wherein said transition portion generally gradually transitions from said first cross sectional area at one end thereof to said second cross sectional area at a second opposite end thereof along a length thereof (fig.2).
In re claim 21, see the rejection of at least claim 1 above as the same reasoning applies, mutatis mutandis. 
In re claim 22, see the rejection of at least claim 1, 9, and 11 above as the same reasoning applies, mutatis mutandis.
In re claim 24, see the rejections of at least claims 1, and 11 above as the same reasoning applies, mutatis mutandis.
Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrison (7,134,580, cited on the IDS).
In re claim 25, Garrison discloses a fluid dispensing nozzle (10) comprising: 
a nozzle body (12) including a fluid path (18) therein; 
a fluid valve (20) positioned in said fluid path and configured to selectively prevent or allow a flow of fluid through said fluid path; 
a manually operable actuator (250) operatively connectable to said fluid valve; and 
a spout (300) coupled to said nozzle body and configured to allow fluid flowing through said fluid path to pass through said spout, said spout including 
a first segment (segment having end portion 308) having a first cross sectional area along at least a portion thereof (figs.5-6), 
a second segment (segment having end portion 306) having a second cross sectional area along at least a portion thereof that is different than said first cross sectional area (figs.5-6), and 
a transition portion (305) which has the first cross sectional area at one end thereof and the second cross sectional area at an opposite end thereof (figs.5-6), 
wherein a bottom surface of a cavity of a downstream portion of said first segment, a bottom surface of a cavity of said transition portion, and a bottom surface of an upstream portion of a cavity of said second segment are generally aligned (this is rejected as best understood, fig.6 shows that the bottoms are exactly aligned).
In re claim 26, Garrison discloses the nozzle of claim 25 wherein the first segment and the transition portion are made of a single unitary piece of material (Garrison shows that are the segments are a single piece, see the cross hatching in fig.6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benscoter.
In re claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the segments removable attachable, since it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. See MPEP 2144.04(V.)(C.).
In re claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the segments threadably removable attachable, since it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. See MPEP 2144.04(V.)(C.).
In re claim 5, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the separate elements of separate materials, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See MPEP 2144.07
In re claim 6, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the separate elements out of the same materials, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See MPEP 2144.07
In re claim 8, while Benscoter appears to discloses the limitations it is silent as to the dimensions, therefore it fails to explicitly discloses the system of claim 1 wherein said transition portion has a length extending axially along said spout, and wherein said first segment has said first cross sectional area for a length at least equal to at least said length of said transition portion, and wherein said second segment has said second cross sectional area for a length at least equal to at least said length of said transition portion.
However, the applicant is advised that it has been held by the courts that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A)
In re claim 23, Benscoter discloses the nozzle of claim 21 wherein said first segment is a single unitary seamless piece of material (fig.2). However, it fails to explicitly recite it is removably attachable to the second segment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the segments removable attachable, since it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. See MPEP 2144.04(V.)(C.).
Claim(s) 1, 12-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrison.
In re claim 1, Garrison discloses a fluid dispensing nozzle system (10) comprising: 
a nozzle body (12) including a fluid path (18) therein; 
a fluid valve (20) positioned in said fluid path and configured to selectively prevent or allow a flow of fluid through said fluid path; 
a manually operable actuator (250) operatively connectable to said fluid valve; and 
a spout (300) coupled to said nozzle body and having a cavity to allow fluid flowing through said fluid path to pass through said spout, said spout including 
a first segment (segment having end 308) having a first cross sectional area at at least a portion thereof (fig.6) and 
a second segment (segment having end 306) having a second cross sectional area at at least a portion thereof that is different than said first cross sectional area (fig.6), and 
wherein said first segment has transition portion (305) which transitions along a length thereof from said first cross sectional area at one end thereof to said second cross sectional area at a second opposite end thereof (figs.5-6). 
Garrison fails to explicitly disclose said first segment is made of a separate piece of material than said second segment. Rather Garrison shows a single unitary piece and it appears all the applicants have done is take exactly what is shown and described in Garrison and just separated the spout where they have chosen and created well-known threaded connections between the formerly unitary spout.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to single unitary piece into plural pieces, since it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. See MPEP 2144.04(V)(C).
In re claim 12, Garrison discloses the system of claim 1 wherein said first segment and said second segment, at locations adjacent to said transition portion, each have a geometric center, and wherein said centers are not aligned (fig.6, first segment is higher than second just as disclosed by applicant).
In re claim 13, Garrison discloses the system of claim 1 wherein said transition portion includes a tapered inner surface on an upper side thereof (fig.6, just the upper portion in the fig.6 oreintaiton is tapered, the bottom is not) and lacks a tapered inner surface on a lower side thereof (fig.6), when said nozzle is in a dispensing position.
In re claim 14, Garrison discloses the system of claim 1 wherein a bottom surface of said first segment adjacent to said transition portion and a bottom surface of said second segment adjacent to said transition portion are generally aligned in a straight line extending in an axial direction (fig.6 all the segments and transition are aligned at a horizontal bottom section shown in fig.6).
In re claim 15, Garrison discloses the system of claim 1 wherein said transition portion includes a tapered inner surface and wherein an upstream axial end of said second segment, with respect to a direction of flow of fluid through said nozzle, is generally axially aligned with a downstream axial end of said tapered inner surface (fig.6 shows exactly what the applicants disclosed).
In re claim 16, Garrison discloses the system of claim 1 further comprising a fluid tube (350) positioned in said nozzle and in fluid communication with said fluid path such that fluid flowing through said nozzle flows through said fluid tube.
In re claim 19, Garrison discloses the system of claim 1 wherein said transition portion transitions in a step-wise manner from said first cross sectional area at one end thereof to said second cross sectional area at a second opposite end thereof (col.18 ln.11-13).
In re claim 20, Garrison discloses the system of claim 1 further comprising fluid storage tank (col.6 ln.54) filled with liquid petroleum-based fuel (col.6 ln.54), and further comprising a pump (col.6 ln.60) configured to supply said fuel from the tank to the nozzle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753